Citation Nr: 1230347	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  He also had creditable reserve duty from January 1972 to February 1976 and from September 1977 to September 1980, with numerous documented periods of active and inactive duty for training.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Additional relevant medical evidence was submitted at the hearing, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 § C.F.R. 20.1304 (2011).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file does not contain any additional information or evidence relevant to this appeal.  


FINDINGS OF FACT

1.  Military noise exposure has been conceded by VA.

2.  It is as likely as not that the Veteran's bilateral hearing loss disability is due to or the result of military noise exposure during active and reserve service.

3.  It is as likely as not that the Veteran's tinnitus is due to or the result of military noise exposure during active and reserve service and service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable decision to grant service connection for bilateral hearing loss and tinnitus, a detailed explanation of how VA complied with the VCAA is unnecessary regarding these claims. 

Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are the result of military noise exposure to artillery training and aircrafts during active service and to flight line and aircraft noise exposure during reserve service with only limited use of ear muffs for hearing protection.  Specifically, he testified that during reserve service, performance of his military occupational duties as an Air Force aerial reconnaissance weather officer exposed him to constant noise from C130 aircrafts and headset radio static and conversation during flights that lasted from eight to sixteen hours in duration.  He testified that during reserve service, he participated in training for six months where he flew approximately three times per week and thereafter, he flew approximately two weeks per month.

Service records show that the Veteran had active service from January 1968 to January 1972 and reserve service from January 1972 to February 1976 and from September 1977 to September 1980, with numerous documented periods of active and inactive duty for training.  Service records also show that he was a weather officer and pilot trainee during active service, and during reserve service he was a weather officer and from September 1977, he was an aerial reconnaissance weather officer.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Active and reserve service treatment records do not show complaints, findings, or diagnosis of a bilateral hearing loss or tinnitus during service.  However, comparison of active service audiograms dated upon enlistment examination in July 1967 (following conversion to ISO units), and separation examination in December 1971, shows threshold shifts in the Veteran's hearing at all frequencies bilaterally.  Similarly, comparison of audiograms performed during reserve service dated in May 1974 and May 1980 also shows threshold shifts in the Veteran's hearing bilaterally to a lesser degree at all frequencies except for 3000 Hz. on the right and 500 Hz. on the left.  Hearing conservation records during reserve service also show that in December 1977, the Veteran was assigned to duty with noise exposure to flight line noise and aircraft engines without prior history of significant noise exposure.  Reserve service hearing conservation records show that the Veteran indicated on several occasions that he wore either ear muffs or plugs for hearing protection.  

The Veteran has not submitted any audiology treatment records dating from the time of his separation from reserve service until September 2008.  The Veteran testified that the lack of post-service treatment records is due to the fact that he did not seek routine medical care following military service.  He stated that following service, his hearing was not evaluated until he began receiving VA treatment approximately eight years prior to the May 2012 hearing.  

A September 2008 VA audiology consultation shows that the Veteran complained of difficulty hearing and constant tinnitus.  Tinnitus reportedly began seven years prior and was mainly perceived when flying on airplanes.  Military noise exposure to aircrafts was noted and post-service occupational or recreational noise exposure was denied.  Puretone audiometry revealed essentially normal bilateral hearing through 2000 Hz. that sloped to moderate sensorineural hearing loss.  The audiologist found the Veteran's bilateral hearing loss to be consistent with aging and noise-induced cochlear pathology and that his subjective complaints of tinnitus were consistent with cochlear pathology.  

At a VA audiological examination in February 2009, the Veteran again complained of difficulty hearing and constant tinnitus.  Tinnitus reportedly began eight to ten years prior with worsening over the last few years.  He reported five to six years of military noise exposure while flying twelve to sixteen hour flights aboard very noisy C130 aircrafts without use of hearing protection.  He stated that he flew approximately 150 hours per year during reserve service.  Post-service occupational and recreational noise exposure was denied.  Puretone audiometry testing revealed a bilateral hearing loss disability for VA purposes.  The examiner stated that the Veteran's subjective complaints of tinnitus were as likely as not a symptom associated with the Veteran's hearing loss, however, she opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or related to military noise exposure.  Her rationale was that hearing was normal bilaterally during service and there was no evidence of military noise related hearing pathology during service for which tinnitus could be medically linked.  Additionally, there were no complaints of tinnitus during service or until many years thereafter.  The examiner did note the presence of temporary hearing threshold shifts during service and stated that it is possible that such shifts are secondary to noise exposure given the Veteran's military service.  

During the May 2012 Travel Board hearing, the Veteran submitted an April 2012 private audiology evaluation and opinion.  The audiologist noted the Veteran's military noise exposure as previously described.  The Veteran was unsure if hearing protection was used during service.  Post-service noise exposure was denied.  Puretone audiometry testing revealed moderate sloping high frequency hearing loss from 3000 Hz. to 8000 Hz with values sufficient to be considered a bilateral hearing loss disability for VA purposes.  Subjective complaints of tinnitus were also noted which the audiologist stated were most likely a symptom associated with bilateral hearing loss.  The audiologist opined that the Veteran's bilateral hearing loss is most likely caused by or the result of his military noise exposure.  

In light of the evidence of record and applicable law, and after resolving the benefit of the doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's current bilateral hearing loss and tinnitus disabilities.  Indeed, military noise exposure during active and reserve service has been conceded by VA.  Additionally, there is no evidence of and the Veteran has consistently denied pre- and post-service noise exposure.  Service treatment records show threshold shifts in bilateral hearing during active and reserve service.  In September 2008, a VA audiologist opined that the Veteran's bilateral hearing loss was consistent with aging and noise-induced cochlear pathology.  Although the February 2009 examiner provided a negative nexus opinion pertaining to hearing loss on the basis of lack of evidence of service-related noise induced hearing pathology during service, she further acknowledged the presence of threshold shifts in hearing during service and stated that such shifts may be due to noise exposure given the Veteran's military service.  The April 2012 private audiologist opined that the Veteran's bilateral hearing loss was most likely due to his military noise exposure.  After resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss disability is at least as likely as not related to military noise exposure during active and reserve service.  Thus, service connection for bilateral hearing loss is granted.

Regarding the Veteran's subjective complaints of tinnitus, although the Veteran has repeatedly admitted that tinnitus did not begin during service or for many years thereafter, the September 2008 VA audiologist opined that the Veteran's hearing loss was consistent with noise-induced cochlear pathology and that his tinnitus was consistent with cochlear pathology.  The February 2009 examiner opined that tinnitus was as likely as not a symptom associated with bilateral hearing loss.  The April 2012 private audiologist opined that tinnitus was most likely a symptom associated with bilateral hearing loss, which the Board has found to be service-connected.  Thus, after resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus disability is at least as likely as not caused by or the result of military noise exposure and his now service-connected bilateral hearing loss disability.  Thus, service connection for tinnitus is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


